DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Amendments
	Applicant amendments filed 10/12/2022 have been entered. Applicant amendments overcomes the previous claim objections set forth in the Office Action mailed 08/25/2022. The previous claim objections are withdrawn. 

Status of Claims
	Claims 1-5, 7-20, and 26-33 remain pending in the application, with claims 1-5, 7-10, and 26-33 being examined and claims 11-20 remaining withdrawn pursuant to the election filed 08/02/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 it is unclear what the meets and bounds of the claim is. The preamble is directed to a segregated biocompatible polymeric material, however lines 3-7 describe where the copolymer has been segregated to a surface of the material and wherein the segregated biocompatible material has been sterilized in alcohol, and wherein the segregated biocompatible polymeric material has been treated with plasma. Is segregating the copolymer, sterilizing in alcohol, and treating with plasma part of the structure of the polymeric material, or are these steps done to the polymeric material? Does the segregation, sterilization, or plasma treatment impart additional structure to the biocompatible polymeric material? If the prior art teaches a biocompatible polymeric material with a silicon-based hydrophobic polymer and from 0.1-1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, would this material just need to be capable of being segregated, sterilized, and plasma treated to meet the limitation of the claim? Or do these steps impart some kind of additional structure to the material? 
For examination, it will be interpreted that segregating the copolymer, sterilizing in alcohol, and treating with plasma are the intended uses of the biocompatible material. Therefore, the prior art needs to teach a silicon-based hydrophobic polymer and from 0.1%-1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment to read on the limitations of claim 1.  
Claims 2-5, 7-10, 30, 32 are rejected by virtue of being dependent on a rejected claim. 
Claim 26 it is unclear what the microfluidic device is, and where the channel is located. Lines 1-2 recite “a microfluidic device including at least one channel defined by a first substrate positioned over a second substrate, wherein the channel comprises a segregated biocompatible polymeric material”. Is one of the substrates the polymeric material and the other substrate a cover? Which substrate is the channel made on? Is it a groove or is it created on the polymeric material? If the channel is made on the polymeric material, does the corresponding substrate have any structure corresponding to the channel? 
Further, lines 6-9 state that the copolymer has been segregated, the segregated biocompatible polymeric material has been sterilized in alcohol, and the biocompatible polymeric material has been treated with plasma. Is segregating the copolymer, sterilizing in alcohol, and treating with plasma part of the structure of the polymeric material, or are these steps done to the polymeric material? Does the segregation, sterilization, or plasma treatment impart additional structure to the biocompatible polymeric material? If the prior art teaches a biocompatible polymeric material with a silicon-based hydrophobic polymer and from 0.1-1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, would this material just need to be capable of being segregated, sterilized, and plasma treated to meet the limitation of the claim? Or do these steps impart some kind of additional structure to the material? 
Finally, lines 9-10 recite “wherein the segregated biocompatible polymeric material is treated with plasma to adhere it to a surface of the microfluidic device.” It is understood from lines 2-3 that the microfluidic device includes a channel defined by a first substrate and second substrate, however, from these lines it is unclear what is being treated with plasma and what is being adhered to. Is this a separate biocompatible material being adhered to the microfluidic device? 
 [0043] of the instant specification describes modified microfluidic devices, where “One substrate comprises the segregated polymeric material, while the other substrate can be other material such as glass, an unmodified silicon-based hydrophobic polymer such as PDMS, or plastics such as acrylic, polystyrene, polypropylene, polycarbonate, or polymethyl methacrylate.” Further, [0044] of the instant specification recites “microfluidic devices are well known to those skilled in the art. A microfluidic device is a set of micro-channels etched or molded into a material (e.g., PDMS).”  
For examination, it will be interpreted that there are two substrates where one is the claimed polymeric material where the segregation of the material creates the channel. The second substrate will go on top of the segregated polymeric material. The two substrates will be joined together via plasma. The second substrate will be understood to have some sort of channel etched into it that corresponds to the channel created by segregation on the first substrate, as it would be unclear how a channel could be formed if it is two flat pieces of substrate joined together. It will further be interpreted that the segregating the copolymer, sterilizing in alcohol, and treating with plasma are the intended uses of the biocompatible material. 
Claims 27-29, 31, 33 are rejected by virtue of being dependent on a rejected claim. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, Mingjin, and Ji Fang. "Hydrophilic PEO-PDMS for microfluidic applications." Journal of Micromechanics and Microengineering 22.2 (2012): 025012, henceforth Yao. 
Regarding claim 1, Yao teaches a segregated biocompatible polymeric material (page 3 column 1 paragraph 1), comprising a silicon-based hydrophobic polymer and from 0.1% to 1% weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated biocompatible polymeric material is treated with plasma to adhere it to a surface of a device.
As stated by page 3 column 1 paragraph 1, a PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are all mixed together. It is understood that PDMS is polydimethylsiloxane, a silicon-based hydrophobic polymer (abstract and page 1 column 1 paragraph 1). Further, it is understood that PDMS-b-PEO is a copolymer that comprises a silicon-based hydrophobic polymer segment (PDMS) and a hydrophilic segment (PEO) (page 2 column 2 paragraph 2, and Figure 1). It will be understood that “PEO-PDMS” is the product made from mixing PDMS prepolymer base, curing agent, and that “PDMS-b-PEO” is the copolymer (page 3 paragraph 1 and Figure 2). 
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0, the PDMS-b-PEO would yield a weight percentage of 0.9% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer: (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Further it is seen in Table 2 on page 5 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on Table 2 on page 5 that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
It is stated in the abstract of Yao that “In order to develop different applications of PDMS in microfluidics and bioengineering, it is necessary to modify the PDMS surface nature to improve wetting characteristics, and to have better control in nonspecific binding of proteins and cells, as well as to increase adhesion.” Further, on page 5 column 2 in the conclusion section of Yao, it states that the PDMS-b-PEO is a surfactant that produces a hydrophilic PDMS elastomer, where it can be an effective way to “control the liquid movement or absorption can be used in microchips, lab-on-a-chip, portable miniaturized devices and systems for biological, chemical, medical application, mainly for analytical purpose.” It is therefore understood that the PEO-PDMS of Yao is biocompatible, as it will be used in bioengineering applications. Further, the definition of “biocompatible” as provided by the instant specification [0021] recites that it is “any material that does not cause injury or death to the animal or induce an adverse reaction in an animal when placed in intimate contact with the animal’s tissues.” It is understood that the PEO-PDMS of Yao fits the definition provided in the instant specification of “biocompatible” since the PEO-PDMS material of Yao is used in bioengineering applications and can be used in a variety of applications such as lab-on-a-chip, the PEO-PDMS would need to be biocompatible.  
Note: recitation of “wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.” are the intended uses of the segregated biocompatible polymeric material that does not provide any additional structure to the material. Therefore, the prior art only needs to be capable of being segregated, capable of being immersed in alcohol, and capable of being treated with plasma. It is understood that the PEO-PDMS material of Yao is capable of being immersed in alcohol. 
It is noted that page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1 of Yao recites: “These properties also demonstrate that the time-dependent change in the advancing and receding contact angle is due to the reorientation of hydrophilic moiety of the copolymer to the polymer/water interface when copolymer film comes in contact with water… The time-dependent change in the water contact angle behavior can be attributed to the absorption and reorientation of the hydrophilic PEO to the polymer surface/water interfacial free energy when a modified PDMS surface comes in contact with water.” Therefore, the PEO-PDMS of Yao is capable of being segregated. 
Further, Yao does teach on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with both an Si-wafer and glass substrate, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment, with the best bonding for PEO-PDMS glass being obtained by 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer or glass substrate is another device. 
Regarding claim 2, Yao teaches the segregated biocompatible polymeric material of claim 1, where Yao further teaches wherein the silicon-based hydrophobic polymer is polydimethylsiloxane (PDMS), see claim 1 above.
Regarding claim 3, Yao teaches the segregated biocompatible polymeric material of claim 1, Yao further teaches wherein the hydrophilic segment is a polyalkyl glycol, see claim 1 above. 
It is understood that PEO, or polyethylene oxide, is a synonym for polyethylene glycol (PEG). From the instant specification paragraph [0030], it states that PEG is an example of a polyalkyl glycol.  
Regarding claim 4, Yao teaches the segregated biocompatible polymeric material of claim 3, Yao further teaches wherein the polyalkyl glycol is polyethylene glycol (PEG), see claim 3 above.
Regarding claim 5, Yao teaches the segregated biocompatible polymeric material of claim 1, Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS -PEG copolymer, see claim 1 above. 
As stated on page 3 column 1 paragraph 1, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer.
Regarding claim 7, Yao teaches the segregated biocompatible polymeric material of claim 1, Yao further teaches wherein the material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 of Yao that specific examples of the weight percentages of PDMS-b-PEO found in the PEO-PDMS is 0.2% or 0.4%. 
Regarding claim 8, Yao teaches the segregated biocompatible polymeric material of claim 1, Yao further teaches wherein the material is transparent. 
As stated on page 3 column 1 paragraph 1, the chemicals used are all transparent. Therefore it is understood that the material will be transparent as well. 
Regarding claim 9, Yao teaches the segregated biocompatible polymeric material of claim 1, Yao further teaches wherein a segregated hydrophilic layer of the segregated biocompatible polymeric material has a contact angle of 40° or less. 
As seen in Table 2 on page 5, the contact angle when the concentration of PDMS-b-PEO in the PEO-PDMS material is 1.0% the contact angle is less than 40 degrees. 
Regarding claim 10, Yao teaches the segregated biocompatible polymeric material of claim 1, Yao further teaches wherein a segregated hydrophilic layer of the segregated biocompatible polymeric material adsorbs at least 80% less of a protein compared with a surface consisting of the silicon-based hydrophobic polymer. 
As stated by page 1 column 1 paragraph 1, untreated PDMS is hydrophobic (a water contact angle around 103°), which is unfavorable due to protein adhesion as an example. As stated by the instant specification [0061], addition of PDMS-PEG copolymer to PDMS leads to a reduction of protein adsorption where 1% PDMS-PEG leads to 98.9%, 89.4%, and 99.6% lower adsorption of various proteins. As Yao has added PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer in a ratio of 100:10:1.0 (page 3 paragraph 1), where Table 2 on page 5 provides PDMS-b-PEO concentration in PEO-PDMS between 0.2% and 1.0% it is understood that this percentage cause the material to adsorb at least 80% less protein. 
While Yao does not address protein absorption, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art and instant claims have substantially identical composition, and a case for anticipation has been made. Absent persuasive evidence that the PEO-PDMS of Yao is different, the prior art is considered to have the same properties with respect to protein absorption as that is claimed. MPEP § 2112.01 (I-IV).

Regarding claim 26, Yao teaches a microfluidic device (Figure 6), comprising 
a microfluidic device (Figure 6) including at least one channel defined by a first substrate (PEO-PDMS cover sheet) positioned over a second substrate (Si wafer) (page 4 column 2 paragraph 1); wherein the channel comprises a segregated biocompatible polymeric material comprising a silicon-based hydrophobic polymer and from 0.1% to 1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated biocompatible polymeric material is treated with plasma to adhere it to a surface of the microfluidic device (Figure 6).
	As stated by page 4 column 2 paragraph 1, capillary microchannels have been fabricated on the Si wafer, where the PEO-PDMS serves as a cover sheet. It is understood that as the capillary microchannels are defined by both the Si wafer and PEO-PDMS layer, the channel will comprise a segregated polymeric material (PEO-PDMS). It is understood that the PEO-PDMS is the completed product, which is made by mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer (page 3 column 1 paragraph 1). 
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0, the PDMS-b-PEO would yield a weight percentage of 0.9% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer:  (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Further it is seen in Table 2 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on the table that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
It is stated in the abstract of Yao that “In order to develop different applications of PDMS in microfluidics and bioengineering, it is necessary to modify the PDMS surface nature to improve wetting characteristics, and to have better control in nonspecific binding of proteins and cells, as well as to increase adhesion.” Further, on page 5 column 2 in the conclusion section of Yao, it states that the PDMS-b-PEO is a surfactant that produces a hydrophilic PDMS elastomer, where it can be an effective way to “control the liquid movement or absorption can be used in microchips, lab-on-a-chip, portable miniaturized devices and systems for biological, chemical, medical application, mainly for analytical purpose.” It is therefore understood that the PEO-PDMS of Yao is biocompatible, as it will be used in bioengineering applications. Further, the definition of “biocompatible” as provided by the instant specification [0021] recites that it is “any material that does not cause injury or death to the animal or induce an adverse reaction in an animal when placed in intimate contact with the animal’s tissues.” It is understood that the PEO-PDMS of Yao fits the definition provided in the instant specification of “biocompatible” as since the PEO-PDMS material is used in bioengineering applications and can be used in a variety of applications such as lab-on-a-chip, the PEO-PDMS would need to be biocompatible.  
Note: recitation of “wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.” are the intended uses of the segregated biocompatible polymeric material that does not provide any additional structure to the material. Therefore, the prior art only needs to be capable of being segregated, capable of being immersed in alcohol, and capable of being treated with plasma. It is understood that the PEO-PDMS material of Yao is capable of being immersed in alcohol. 
It is noted that page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1 recites: “These properties also demonstrate that the time-dependent change in the advancing and receding contact angle is due to the reorientation of hydrophilic moiety of the copolymer to the polymer/water interface when copolymer film comes in contact with water… The time-dependent change in the water contact angle behavior can be attributed to the absorption and reorientation of the hydrophilic PEO to the polymer surface/water interfacial free energy when a modified PDMS surface comes in contact with water.” Therefore, the PEO-PDMS of Yao is capable of being segregated. 
It is noted that Yao does teach on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with both an Si-wafer and glass substrate, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment, with the best bonding for PEO-PDMS glass being obtained by 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer or glass substrate is another device. 
Regarding claim 27, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the microfluidic device is a lab-on-a chip including a network of channels that integrates several methods of analysis into a single chip. 
The Si wafer and PEO-PDMS device seen in Figure 6 has multiple capillary channels, it is understood that it may be considered a lab-on-a-chip. Further as stated by page 5 column 2 paragraph 2, it is understood that the device disclosed by Yao may be used in lab-on-a-chip technologies. 
Regarding claim 28, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS-PEG copolymer. 
As stated on page 3 column 1 paragraph 1, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer where PEO is understood to be a synonym for PEG. 
Regarding claim 29, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the segregated biocompatible polymeric material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 that the concentration of PDMS-b-PEO of different PEO-PDMS composites are either: 0.2% or 0.4%. It is understood from page 3 column 1 paragraph 2 that the percentages provided are weight percentages. 
Regarding claim 30, Yao teaches the segregated biocompatible polymeric material of claim 1.  Recitation of “wherein the alcohol is isopropyl alcohol.” is directed to the intended use of the segregated biocompatible polymeric material as discussed in claim 1 supra. This limitation does not add any additional structure to the segregated polymeric material, therefore the PEO-PDMS material of Yao only needs to be capable of being immersed in isopropyl alcohol to read on the limitations of the claim.
Regarding claim 31, Yao teaches the microfluidic device of claim 26. Recitation of “wherein the alcohol is isopropyl alcohol” is directed to the intended use of the segregated biocompatible polymeric material as discussed in claim 26 supra. This limitation does not add any additional structure to the segregated biocompatible polymeric material, therefore the PEO-PDMS material of Yao only needs to be capable of being immersed in isopropyl alcohol to read on the limitations of the claim.
Regarding claim 32, Yao teaches the segregated biocompatible polymeric material of claim 1. Recitation of “wherein the segregated biocompatible polymeric material is sterilized by immersion in alcohol for about 12 to 24 hours” is directed to the intended use of the segregated polymeric material as discussed in claim 1 supra. This limitation does not add any additional structure to the segregated biocompatible polymeric material, therefore the PEO-PDMS material of Yao only needs to be capable of being immersed in alcohol for 12 to 24 hours to read on the limitations of the claim. 
Regarding claim 33, Yao teaches the microfluidic device of claim 26. Recitation of “wherein the segregated biocompatible polymeric material is sterilized by immersion in alcohol for about 12 to 24 hours” is directed to the intended use of the segregated polymeric material as discussed in claim 26 supra. This limitation does not add any additional structure to the segregated biocompatible polymeric material, therefore the PEO-PDMS material of Yao only needs to be capable of being immersed in alcohol for 12 to 24 hours to read on the limitations of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 26-33 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yao, Mingjin, and Ji Fang. "Hydrophilic PEO-PDMS for microfluidic applications." Journal of Micromechanics and Microengineering 22.2 (2012): 025012, henceforth Yao in view of Bornhop (US-2002/0135772-A1). 
Regarding claim 1, if it is determined that it is required that sterilizing the polymeric material in alcohol is required: Yao teaches a segregated biocompatible polymeric material (page 3 column 1 paragraph 1), comprising a silicon-based hydrophobic polymer and from 0.1% to 1% weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated biocompatible polymeric material is treated with plasma to adhere it to a surface of a device.
As stated by page 3 column 1 paragraph 1, a PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are all mixed together. It is understood that PDMS is polydimethylsiloxane, a silicon-based hydrophobic polymer (abstract and page 1 column 1 paragraph 1). Further, it is understood that PDMS-b-PEO is a copolymer that comprises a silicon-based hydrophobic polymer segment (PDMS) and a hydrophilic segment (PEO) (page 2 column 2 paragraph 2, and Figure 1). It will be understood that “PEO-PDMS” is the product made from mixing PDMS prepolymer base, curing agent, and that “PDMS-b-PEO” is the copolymer (page 3 paragraph 1 and Figure 2). 
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0, the PDMS-b-PEO would yield a weight percentage of 0.9% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer: (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Further it is seen in Table 2 on page 5 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on Table 2 on page 5 that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
It is stated in the abstract of Yao that “In order to develop different applications of PDMS in microfluidics and bioengineering, it is necessary to modify the PDMS surface nature to improve wetting characteristics, and to have better control in nonspecific binding of proteins and cells, as well as to increase adhesion.” Further, on page 5 column 2 in the conclusion section of Yao, it states that the PDMS-b-PEO is a surfactant that produces a hydrophilic PDMS elastomer, where it can be an effective way to “control the liquid movement or absorption can be used in microchips, lab-on-a-chip, portable miniaturized devices and systems for biological, chemical, medical application, mainly for analytical purpose.” It is therefore understood that the PEO-PDMS of Yao is biocompatible, as it will be used in bioengineering applications. Further, the definition of “biocompatible” as provided by the instant specification [0021] recites that it is “any material that does not cause injury or death to the animal or induce an adverse reaction in an animal when placed in intimate contact with the animal’s tissues.” It is understood that the PEO-PDMS of Yao fits the definition provided in the instant specification of “biocompatible” since the PEO-PDMS material of Yao is used in bioengineering applications and can be used in a variety of applications such as lab-on-a-chip, the PEO-PDMS would need to be biocompatible.  
Yao does not teach wherein the segregated polymeric material has been sterilized by immersion in alcohol. 
In the analogous art of plastic substrates with rectangular channels formed on them, Bornhop teaches where a PDMS substrate is formed and is cleaned with isopropyl alcohol (Bornhop; [0009], [0031]). 
Specifically, Bornhop teaches where a PDMS substrate is created by pouring PDMS oligomer and crosslinking agent onto a master and curing, where after curing channels are created and the substrate is cleaned with isopropyl alcohol (Bornhop; [0031]). It is stated by [0011] of Bornhop that PDMS is optically transparent as well as being chemically and physically inert, with [0040] of Bornhop stating that the device can be used to study antigen-antibody binding, biochemical assays, and the study of receptor-ligand interactions, where it is also stated that the inventors have recently been able to modify the surface of PDMS with “receptors” and monitor ligand binding. It is therefore understood that even after being cleaned with isopropyl alcohol, the PDMS substrate of Bornhop is biocompatible. 
It would have been obvious to one skilled in the art to modify the PEO-PDMS substrate of Yao such that it includes the step of cleaning the substrate with isopropyl alcohol as taught by Bornhop because Bornhop teaches that isopropyl alcohol can clean PDMS (Bornhop; [0031]). 
Note: recitation of “wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.” are the intended uses of the segregated biocompatible polymeric material that does not provide any additional structure to the material. Therefore, the prior art only needs to be capable of being segregated, capable of being immersed in alcohol, and capable of being treated with plasma. 
It is noted that page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1 of Yao recites: “These properties also demonstrate that the time-dependent change in the advancing and receding contact angle is due to the reorientation of hydrophilic moiety of the copolymer to the polymer/water interface when copolymer film comes in contact with water… The time-dependent change in the water contact angle behavior can be attributed to the absorption and reorientation of the hydrophilic PEO to the polymer surface/water interfacial free energy when a modified PDMS surface comes in contact with water.” Therefore, the PEO-PDMS of Yao is capable of being segregated. 
Further, Yao does teach on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with both an Si-wafer and glass substrate, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment, with the best bonding for PEO-PDMS glass being obtained by 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer or glass substrate is another device. 
Regarding claim 2, modified Yao teaches the segregated biocompatible polymeric material of claim 1, where modified Yao further teaches wherein the silicon-based hydrophobic polymer is polydimethylsiloxane (PDMS), see claim 1 above.
Regarding claim 3, modified Yao teaches the segregated biocompatible polymeric material of claim 1, modified Yao further teaches wherein the hydrophilic segment is a polyalkyl glycol, see claim 1 above. 
It is understood that PEO, or polyethylene oxide, is a synonym for polyethylene glycol (PEG). From the instant specification paragraph [0030], it states that PEG is an example of a polyalkyl glycol.  
Regarding claim 4, modified Yao teaches the segregated biocompatible polymeric material of claim 3, modified Yao further teaches wherein the polyalkyl glycol is polyethylene glycol (PEG), see claim 3 above.
Regarding claim 5, modified Yao teaches the segregated biocompatible polymeric material of claim 1, modified Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS -PEG copolymer, see claim 1 above. 
As stated on page 3 column 1 paragraph 1 of Yao, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer.
Regarding claim 7, modified Yao teaches the segregated biocompatible polymeric material of claim 1, modified Yao further teaches wherein the material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 of Yao that specific examples of the weight percentages of PDMS-b-PEO found in the PEO-PDMS is 0.2% or 0.4%. 
Regarding claim 8, modified Yao teaches the segregated biocompatible polymeric material of claim 1, modified Yao further teaches wherein the material is transparent. 
As stated on page 3 column 1 paragraph 1 of Yao, the chemicals used are all transparent. Therefore it is understood that the material of Yao will be transparent as well. 
Regarding claim 9, modified Yao teaches the segregated biocompatible polymeric material of claim 1, modified Yao further teaches wherein a segregated hydrophilic layer of the segregated biocompatible polymeric material has a contact angle of 40° or less. 
As seen in Table 2 on page 5 of Yao, the contact angle when the concentration of PDMS-b-PEO in the PEO-PDMS material is 1.0% the contact angle is less than 40 degrees. 
Regarding claim 10, modified Yao teaches the segregated biocompatible polymeric material of claim 1, modified Yao further teaches wherein a segregated hydrophilic layer of the segregated biocompatible polymeric material adsorbs at least 80% less of a protein compared with a surface consisting of the silicon-based hydrophobic polymer. 
As stated by page 1 column 1 paragraph 1 of Yao, untreated PDMS is hydrophobic (a water contact angle around 103°), which is unfavorable due to protein adhesion as an example. As stated by the instant specification [0061], addition of PDMS-PEG copolymer to PDMS leads to a reduction of protein adsorption where 1% PDMS-PEG leads to 98.9%, 89.4%, and 99.6% lower adsorption of various proteins. As Yao has added PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer in a ratio of 100:10:1.0 (page 3 paragraph 1), where Table 2 on page 5 provides PDMS-b-PEO concentration in PEO-PDMS between 0.2% and 1.0% it is understood that this percentage cause the material to adsorb at least 80% less protein. 
While Yao does not address protein absorption, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art and instant claims have substantially identical composition, and a case for anticipation has been made. Absent persuasive evidence that the PEO-PDMS of Yao is different, the prior art is considered to have the same properties with respect to protein absorption as that is claimed. MPEP § 2112.01 (I-IV).

Regarding claim 26, if it is determined that it is required that sterilizing the polymeric material in alcohol is required: Yao teaches a microfluidic device (Figure 6), comprising 
a microfluidic device (Figure 6) including at least one channel defined by a first substrate (PEO-PDMS cover sheet) positioned over a second substrate (Si wafer) (page 4 column 2 paragraph 1); wherein the channel comprises a segregated biocompatible polymeric material comprising a silicon-based hydrophobic polymer and from 0.1% to 1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated biocompatible polymeric material is treated with plasma to adhere it to a surface of the microfluidic device (Figure 6).
	As stated by page 4 column 2 paragraph 1, capillary microchannels have been fabricated on the Si wafer, where the PEO-PDMS serves as a cover sheet. It is understood that as the capillary microchannels are defined by both the Si wafer and PEO-PDMS layer, the channel will comprise a segregated polymeric material (PEO-PDMS). It is understood that the PEO-PDMS is the completed product, which is made by mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer (page 3 column 1 paragraph 1). 
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0, the PDMS-b-PEO would yield a weight percentage of 0.9% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer:  (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Further it is seen in Table 2 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on the table that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
It is stated in the abstract of Yao that “In order to develop different applications of PDMS in microfluidics and bioengineering, it is necessary to modify the PDMS surface nature to improve wetting characteristics, and to have better control in nonspecific binding of proteins and cells, as well as to increase adhesion.” Further, on page 5 column 2 in the conclusion section of Yao, it states that the PDMS-b-PEO is a surfactant that produces a hydrophilic PDMS elastomer, where it can be an effective way to “control the liquid movement or absorption can be used in microchips, lab-on-a-chip, portable miniaturized devices and systems for biological, chemical, medical application, mainly for analytical purpose.” It is therefore understood that the PEO-PDMS of Yao is biocompatible, as it will be used in bioengineering applications. Further, the definition of “biocompatible” as provided by the instant specification [0021] recites that it is “any material that does not cause injury or death to the animal or induce an adverse reaction in an animal when placed in intimate contact with the animal’s tissues.” It is understood that the PEO-PDMS of Yao fits the definition provided in the instant specification of “biocompatible” as since the PEO-PDMS material is used in bioengineering applications and can be used in a variety of applications such as lab-on-a-chip, the PEO-PDMS would need to be biocompatible.  
Yao does not teach wherein the segregated polymeric material has been sterilized by immersion in alcohol. 
In the analogous art of plastic substrates with rectangular channels formed on them, Bornhop teaches where a PDMS substrate is formed and is cleaned with isopropyl alcohol (Bornhop; [0009], [0031]). 
Specifically, Bornhop teaches where a PDMS substrate is created by pouring PDMS oligomer and crosslinking agent onto a master and curing, where after curing channels are created and the substrate is cleaned with isopropyl alcohol (Bornhop; [0031]). It is stated by [0011] of Bornhop that PDMS is optically transparent as well as being chemically and physically inert, with [0040] of Bornhop stating that the device can be used to study antigen-antibody binding, biochemical assays, and the study of receptor-ligand interactions, where it is also stated that the inventors have recently been able to modify the surface of PDMS with “receptors” and monitor ligand binding. It is therefore understood that even after being cleaned with isopropyl alcohol, the PDMS substrate of Bornhop is biocompatible. 
It would have been obvious to one skilled in the art to modify the PEO-PDMS substrate of Yao such that it includes the step of cleaning the substrate with isopropyl alcohol as taught by Bornhop because Bornhop teaches that isopropyl alcohol can clean PDMS (Bornhop; [0031]). 
Note: recitation of “wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated biocompatible polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.” are the intended uses of the segregated biocompatible polymeric material that does not provide any additional structure to the material. Therefore, the prior art only needs to be capable of being segregated, capable of being immersed in alcohol, and capable of being treated with plasma. 
It is noted that page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1 of Yao recites: “These properties also demonstrate that the time-dependent change in the advancing and receding contact angle is due to the reorientation of hydrophilic moiety of the copolymer to the polymer/water interface when copolymer film comes in contact with water… The time-dependent change in the water contact angle behavior can be attributed to the absorption and reorientation of the hydrophilic PEO to the polymer surface/water interfacial free energy when a modified PDMS surface comes in contact with water.” Therefore, the PEO-PDMS of Yao is capable of being segregated. 
It is noted that Yao does teach on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with both an Si-wafer and glass substrate, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment, with the best bonding for PEO-PDMS glass being obtained by 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer or glass substrate is another device. 
Regarding claim 27, modified Yao teaches the microfluidic device of claim 26, where modified Yao further teaches wherein the microfluidic device is a lab-on-a chip including a network of channels that integrates several methods of analysis into a single chip. 
The Si wafer and PEO-PDMS device seen in Figure 6 of Yao has multiple capillary channels, it is understood that it may be considered a lab-on-a-chip. Further as stated by page 5 column 2 paragraph 2 of Yao, it is understood that the device disclosed by Yao may be used in lab-on-a-chip technologies. 
Regarding claim 28, modified Yao teaches the microfluidic device of claim 26, where modified Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS-PEG copolymer. 
As stated on page 3 column 1 paragraph 1 of Yao, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer where PEO is understood to be a synonym for PEG. 
Regarding claim 29, modified Yao teaches the microfluidic device of claim 26, where modified Yao further teaches wherein the segregated biocompatible polymeric material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 of Yao that the concentration of PDMS-b-PEO of different PEO-PDMS composites are either: 0.2% or 0.4%. It is understood from page 3 column 1 paragraph 2 that the percentages provided are weight percentages. 
Regarding claim 30, modified Yao teaches the segregated biocompatible polymeric material of claim 1. Modified Yao further teaches wherein the alcohol is isopropyl alcohol, see claim 1 supra. 
Regarding claim 31, modified Yao teaches the microfluidic device of claim 26. Modified Yao further teaches wherein the alcohol is isopropyl alcohol, see claim 26 supra. 
Regarding claim 32, modified Yao teaches the segregated biocompatible polymeric material of claim 1. Recitation of “wherein the segregated biocompatible polymeric material is sterilized by immersion in alcohol for about 12 to 24 hours” is directed to the intended use of the segregated polymeric material as discussed in claim 1 supra. This limitation does not add any additional structure to the segregated biocompatible polymeric material, therefore the PEO-PDMS material of modified Yao only needs to be capable of being immersed in alcohol for 12 to 24 hours to read on the limitations of the claim. 
Regarding claim 33, modified Yao teaches the microfluidic device of claim 26. Recitation of “wherein the segregated biocompatible polymeric material is sterilized by immersion in alcohol for about 12 to 24 hours” is directed to the intended use of the segregated polymeric material as discussed in claim 26 supra. This limitation does not add any additional structure to the segregated biocompatible polymeric material, therefore the PEO-PDMS material of modified Yao only needs to be capable of being immersed in alcohol for 12 to 24 hours to read on the limitations of the claim.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Regarding Applicant arguments on page 6 that the polymeric material is biocompatible, it is stated in the abstract of Yao that “In order to develop different applications of PDMS in microfluidics and bioengineering, it is necessary to modify the PDMS surface nature to improve wetting characteristics, and to have better control in nonspecific binding of proteins and cells, as well as to increase adhesion.” Further, on page 5 column 2 in the conclusion section of Yao, it states that the PDMS-b-PEO is a surfactant that produces a hydrophilic PDMS elastomer, where it can be an effective way to “control the liquid movement or absorption can be used in microchips, lab-on-a-chip, portable miniaturized devices and systems for biological, chemical, medical application, mainly for analytical purpose.” It is therefore understood that the PEO-PDMS of Yao is biocompatible, as it will be used in bioengineering applications. Further, the definition of “biocompatible” as provided by the instant specification [0021] recites that it is “any material that does not cause injury or death to the animal or induce an adverse reaction in an animal when placed in intimate contact with the animal’s tissues.” It is understood that the PEO-PDMS of Yao fits the definition provided in the instant specification of “biocompatible” as since the PEO-PDMS material is used in bioengineering applications and can be used in a variety of applications such as lab-on-a-chip, the PEO-PDMS would need to be biocompatible.  The claim only states that it is a segregated biocompatible polymeric material, and that the segregated biocompatible polymeric material has been sterilized by immersion in alcohol. The claim is not directed to a polymeric material that has been made biocompatible by immersion in alcohol. Further, from Applicant arguments that “soaking in alcohol for 24 hours provided better biocompatibility than either no soak, or a soak for only 3 or 6 hours.” implies that the material was at least somewhat biocompatible before soaking. 
Further, arguments regarding the limitation that the material is soaked in alcohol for 24 hours is not claimed in the independent claim, the timeframe for soaking the material is in dependent claims 32 and 33. These limitations are also drawn to the intended use of the biocompatible polymeric material, as such the prior art only needs to be capable of being immersed in alcohol for the limitations of claim 1 and 26 to be met. 
Applicant further states that claim 1 is a product by process claim, where compositions are better described in terms of the processes used to prepare them. It is unclear form claim 1 if the segregation of the material, sterilization, and plasma treatment impart additional structure to the material, or if these are just the intended use of the material where if the material has the same claimed composition if those treatments would result in the claim material. Further, with regards to claim 10 relating to the protein absorption, as the polymeric material composition is understood to be taught by Yao, the limitations of claim 10 are still met as the protein adsorption is understood to be a property of the material. Please see rejection of claim 10 above. 
(2) Response to Argument
The affidavit under 37 CFR 1.132 filed 04/26/2022 is insufficient to overcome the rejection of claims 1-5, 7-10, 26-33 based upon 35 USC 102 as set forth in the last Office action because: The affidavit filed is asserting that the use of an alcohol soak provides a segregated polymeric material that is stable and biocompatible, where the soaking time in alcohol is a crucial and non-obvious step in forming biocompatible devices. This is not persuasive because Yao has been modified with Bornhop to include rinsing the device in isopropyl alcohol, see alternative rejection of claims 1 and 26 in the 103 section supra. Further, it is noted that the limitation directed to immersing the segregated biocompatible polymeric material being sterilized in alcohol is drawn to the intended use of the material, where it is unclear if this imparts a structural difference to the material, please see 112(b) rejection section supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796